IN THE SUPREME COURT OF TEXAS

                                 No. 04-0015

  IN RE  TEREX CORPORATION; TEREX CRANES, INC.; HARNISCHFEGER CORPORATION;
 ANTHONY CRANE RENTAL D/B/A MAXIM CRANE WORKS; CURTIS SHIFLET, DAVID KEENER,
             KEITH CLARK, AND CRANE & RIGGING CONSULTANTS, INC.

                      On Petition for Writ of Mandamus

                             MODIFIED STAY ORDER

            Relators' emergency motion for stay, filed January 6, 2004,  and
granted January 12, 2004, is modified January 14,  2004,  as  follows.   All
underlying proceedings,  except  pretrial  discovery,  in  Cause  No.  2002-
P00893, styled In Re  The  Estate  of  Emilio  Talavera,  deceased,  in  the
Probate Court of El Paso County, Texas, are stayed pending further order  of
this Court.

                  Done at the City of Austin, this January 14, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk